

115 S398 IS: To direct the Secretary of the Army to provide for modification of certain Federal water resources development projects on the Apalachicola, Chattahoochee, and Flint Rivers, and for other purposes.
U.S. Senate
2017-02-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 398IN THE SENATE OF THE UNITED STATESFebruary 15, 2017Mr. Nelson introduced the following bill; which was read twice and referred to the Committee on Environment and Public WorksA BILLTo direct the Secretary of the Army to provide for modification of certain Federal water resources
			 development projects on the Apalachicola, Chattahoochee, and Flint Rivers,
			 and for other purposes.
	
		1.Apalachicola, Chattahoochee, and Flint River projects
 (a)DefinitionsIn this section: (1)Apalachicola-Chattahoochee-Flint projectsThe term Apalachicola-Chattahoochee-Flint projects means the Federal water resources projects for the Apalachicola, Chattahoochee, and Flint Rivers in the States of Alabama, Florida, and Georgia authorized by section 2 of the Act of March 2, 1945 (59 Stat. 17, chapter 19), the first section of the Act of July 24, 1946 (60 Stat. 635, chapter 595), and section 203 of the Flood Control Act of 1962 (Public Law 87–874; 76 Stat. 1182), including—
 (A)Buford Dam and Reservoir; (B)West Point Dam and Reservoir;
 (C)George W. Andrews Dam and Reservoir; (D)Walter F. George Dam and Reservoir; and
 (E)Jim Woodruff Dam and Reservoir. (2)Freshwater flowsThe term freshwater flows means the quality, quantity, timing, and variability of freshwater flows required—
 (A)to support and reestablish— (i)the physical, chemical, biological, and overall ecological integrity of the components, functions, and natural processes required for a thriving and resilient Chattahoochee River, Apalachicola River, Apalachicola River floodplain, and Apalachicola Bay;
 (ii)commercial and recreational fisheries dependent on freshwater flows into Apalachicola Bay and adjacent waters, including the Gulf of Mexico; and
 (iii)thriving and diverse fish, wildlife, and plant populations with species composition, diversity, adaptability, and functional organization similar to those found in the Chattahoochee River and Apalachicola River ecosystems prior to the construction of the Apalachicola-Chattahoochee-Flint projects;
 (B)to restore and recover species that are— (i)endangered;
 (ii)threatened; or (iii)at risk; and
 (C)to prevent significantly harmful adverse impacts to the Chattahoochee River and Apalachicola River ecosystems.
 (3)SecretaryThe term Secretary means the Secretary of the Army. (b)Project modificationNotwithstanding any authorized purpose of the Apalachicola-Chattahoochee-Flint projects, the Secretary shall operate the Apalachicola-Chattahoochee-Flint projects in a manner that ensures the maintenance of freshwater flows.
			(c)Freshwater flows study
 (1)In generalNot later than 30 days after the date of enactment of this Act, the Secretary shall enter into an arrangement with the Administrator of the National Oceanic and Atmospheric Administration under which the Administrator shall conduct a study that—
 (A)evaluates existing studies, assessments, and data related to freshwater flows; and (B)provides recommendations on how to maintain freshwater flows.
 (2)Completion dateThe study referred to in paragraph (1) shall be completed by not later than 1 year after the date of enactment of this Act.
				(d)Revision of water control manuals
 (1)In generalThe Secretary— (A)shall not issue a final water control manual based on the final environmental impact statement of the Secretary entitled Update of the Water Control Manual for the Apalachicola-Chattahoochee-Flint River Basin in Alabama, Florida, and Georgia and a Water Supply Storage Assessment and dated December 2016; and
 (B)not later than 2 years after the date of enactment of this Act, shall issue revised water control manuals for Apalachicola-Chattahoochee-Flint projects that ensure the maintenance of freshwater flows, considering the findings of the study under subsection (c)(1), as appropriate.
 (2)Operational modificationsIn carrying out paragraph (1), the Secretary shall ensure that operational modifications needed to maintain freshwater flows are achieved, to the maximum extent practicable, while providing system-wide balance in conservation storage through the maintenance of water levels in the same action zone for each of the Apalachicola-Chattahoochee-Flint project reservoirs.
				(3)Independent peer review of water control manuals
 (A)In generalThe Secretary shall enter into an arrangement with the National Academy of Sciences under which the Academy shall carry out an independent peer review of each revised water control manual, as required under section 2034 of the Water Resources Development Act of 2007 (33 U.S.C. 2343).
 (B)ComplianceEach independent peer review carried out under this paragraph shall comply with section 2034 of the Water Resources Development Act of 2007 (33 U.S.C. 2343).
 (4)Final approvalBefore a final water control manual may be issued, the Secretary shall obtain written approval of each water control manual developed under this subsection from—
 (A)the Administrator of the Environmental Protection Agency; (B)the Director of the United States Fish and Wildlife Service;
 (C)the Administrator of the National Oceanic and Atmospheric Administration; and (D)the Director of the United States Geological Survey.
 (e)Applicability of other Federal and State lawsExcept as provided in subsection (b), nothing in this section waives, limits, or otherwise affects the applicability of any provision of Federal or State law that would otherwise apply to the Apalachicola-Chattahoochee-Flint projects.
 (f)Project clarificationNotwithstanding any other provision of law, the project purpose of fish and wildlife conservation for the Apalachicola-Chattahoochee-Flint projects means protecting and restoring thriving and diverse populations of the full range of native fish and wildlife species that use the Apalachicola River and floodplain and the Chattahoochee River and floodplain, including through actions such as restoring the functions of natural systems and mimicking the timing, amount, and variability of natural flows.